

116 HR 8456 IH: Securing Our Elections Act of 2020
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8456IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2020Mr. Kelly of Pennsylvania introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Voter Registration Act of 1993 to increase the criminal penalties under such Act.1.Short titleThis Act may be cited as the Securing Our Elections Act of 2020.2.Modification of criminal penalty for tampering with or interfering in an election for Federal officeSection 12 of the National Voter Registration Act of 1993 (52 U.S.C. 20511) is amended— (1)by striking fined in accordance with title 18, United States Code, and inserting fined not more than $100,000, and(2)by striking imprisoned not more than 5 years and inserting imprisoned not less than 5 years and not more than 15 years.